Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 3/04/2021, and current amendments overcome the rejection of claims under Double Patenting and U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Lawson et al ("Lawson", US 20130211555) in view of Benson et al ("Benson", US 7072295) and in further view of Gupta et al (“Gupta”, US 20130117438) does not teach a monitoring system for data collection in an industrial environment, the system comprising: a data collector communicatively coupled to a plurality of local input channels and to a network infrastructure, wherein the data collector collects data from a subset of the plurality of local input channels based on a selected data collection routine, and wherein the data collector transmits at least a subset of the collected data to the network infrastructure; a data storage structured to store the collected data that correspond to the subset of the plurality of local input channels; a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, claims 1-2, 6-16, 18-19, and 21-25 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Porat (US 20060250959), Abstract - A configurable edge device for use in a network, the edge device being adapted and configured to be coupled to at least one other edge device in a network, and including an admission controller for controlling admission of data traffic onto a pre-defined flow over a physical link, and a router for routing the data traffic through the edge device onto the pre-defined flow in accordance with a pre-defined routing scheme, wherein operation of the admission controller and the router is 
Nixon et al (US 20140278312), Abstract - A data modeling studio provides a structured environment for graphically creating and executing models which may be configured for diagnosis, prognosis, analysis, identifying relationships, etc., within a process plant. The data modeling studio includes a configuration engine for generating user interface elements to facilitate graphical construction of a model and a runtime engine for executing data models in, for example, an offline or an on-line environment. The configuration engine includes an interface routine that generates user interface elements, a plurality of templates stored in memory that serve as the building blocks of the model and a model compiler that converts the graphical model into a data format executable by the run-time engine. The run time engine executes the model to produce the desired output and may include a retrieval routine for retrieving data corresponding to the templates from memory and a modeling routine for executing the executable model.
Espinosa (US 20130124719), Abstract - Determining whether an adjustment in the bandwidth allocated to a particular network is appropriate may include polling a bandwidth usage of a device operating on a network over a fixed time interval of time by an application installed on network device, determining whether a current allocated bandwidth level allocated to the network satisfies the polled bandwidth usage, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444